DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on March 3, 2022.  These drawings are approved.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a communications cable, comprising: a cable jacket; a pair of twisted conductors disposed within the cable jacket; and a plurality of insulating strands disposed within the cable jacket, and a plurality of insulating strands includes a central insulating strand disposed between a first conductor in the pair of twisted conductors, and a second conductor in the pair of twisted conductors, and the other insulating strands in the plurality of insulating strands, wherein the cable jacket and all the plurality of insulating strands except the central insulating strand are configured to be stripped in one stripping process to expose the pair of twisted conductors when the cable jacket and the insulating strands other than the central insulating strand are stripped from the communications cable, and wherein the central insulating strand holds the first and second conductors in place relative to each other (claim 1).  This invention also deals with a method for attaching a communications cable to a connector, the communications cable comprising: a cable jacket, a pair of twisted conductors disposed within the cable jacket, and a plurality of insulating strands disposed within the cable jacket, wherein the plurality of insulating strands includes a central insulating strand disposed between a first conductor in the pair of twisted conductors, a second conductor in the pair of twisted conductors, and the other insulating strands in the plurality of insulating strands, the method comprising: exposing the pair of twisted conductors by stripping the cable jacket and each insulating strand in the plurality of insulating strands except for the central insulating strand in a single stripping process and attaching the exposed pair of twisted conductors to the connector while the central insulated strand holds the exposed pair of twisted conductors in place relative to each other (claim 9).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Accordingly, Applicant submits that Neither Grogl nor Debladis show each and every element of claim 1 arranged as in the claim and therefore does not anticipate claim 1." is persuasive and therefore claims 1-20 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
June 3, 2022